Title: From George Washington to John Francis Mercer, 1 April 1787
From: Washington, George
To: Mercer, John Francis

 

Sir,
Mount Vernon April 1st 1787

Enclosed I return the letter which you forwarded to me the 10th of Feby. For particular reasons and purposes, whatever money you may incline to pay me consequent of your promises would come very opportunely before 25 of this month. To this period, sufficient time is allowed to obtain the Certificates you have at Richmond—after which I shall hold myself discharged from any obligation to receive them.
The detention has already deprived me of every advantage I could have made of them in the payment of Taxes whilst I am sustaining the loss by their depreciation in the hands of others. My Compliments if you please to Mrs Mercer. I am Sir yr most obedient Humble Servant

G. Washington

